DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson [US 2013/0328649].
	Claim 1, Robertson discloses an actuator [figures 1-3] for controlling the movement of a member between two stable positions [figure 2 and figure 3] without current at ends of stroke between the two stable positions, comprising: pulsed electrical control for the passage from a first stable position to a second stable position of the two stable positions [paragraphs 0039, 0041; figures 4 and 5]; a ferromagnetic mobile mass [6]; a stator [1] comprising at least one electrically controlled wire coil [3/4] that is fixed with respect to the mobile mass [6]; at least two ferromagnetic poles [1a and 1b] that are fixed with respect to the mobile mass [6] on either side of the mobile mass [6, figures 2 and 3]; and at least one permanent magnet [2] that attracts the mobile mass in order to achieve the two stable positions; wherein the mobile mass [6] defines, with the ferromagnetic poles [1a and 1b], at least two variable air gaps [labeled air gap in figures 2 and 3] during the movement of the mobile mass; the pulsed electrical control is of the pulsed type with no change in polarity to generate a magnetic flux in a single direction in the coil; and the mobile mass, the at least one coil, the ferromagnetic poles and the at least one magnet constitute a magnetic circuit, in which the magnetic flux of the permanent magnet opposes the magnetic flux generated by the at least one coil regardless of the position of the mobile mass [figures 2 and 3, the flux in 1a and 1b is opposite the flux of permanent magnet 2; paragraphs 0038-0040].
Claim 2, Robertson discloses the actuator of claim 1, further comprising two stops [1a and 1b] limiting movement of the mobile mass [6], the stops [1a and 1b] comprising a soft ferromagnetic material for channeling the magnetic flux of the magnet [2] and of the coil [3/4 and illustrated by the magnetic flux lines in figures 12 and 3].
	Claim 3, Robertson discloses the actuator of claim 1, wherein the actuator is associated with an electronic circuit for generating, for the change of position of the mobile mass from any one of the two stable positions to the opposite stable position, an electrical supply pulse of the coil, with a constant polarity and a duration less than the movement time of the mobile mass between the one of the two stable positions to the opposite stable position [figures 4, 5 and 6].
	Claim 4, Robertson discloses the actuator of claim 1, wherein the at least two air gaps are preferably arranged symmetrically with respect to the middle of the coil when the mobile mass is centered on the stroke between the two stable positions [figures 2 and 3].
	Claim 5, Robertson discloses the actuator of claim 1, further comprising two interconnected coaxial coils [3 and 4], the interconnected coaxial coils configured to produce magnetic fluxes in opposite directions.
	Claim 6, Robertson discloses the actuator of claim 1, wherein the at least one permanent magnet [2] is secured to the mobile mass or the stator [1; figures 1-3].
	Claim 7, Robertson discloses the actuator of claim 1, further comprising an electronic circuit [figure 6] configured to control a duration of the electrical pulse from a table that is a function of a voltage of a power source [paragraph 0042].


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thode et al. [2017/0256348].
	Claim 1, Thode et al discloses an actuator [figures 1] for controlling the movement of a member between two stable positions without current at ends of stroke between the two stable positions [paragraph 0033], comprising: pulsed electrical control for the passage from a first stable position to a second stable position of the two stable positions [paragraph 0033; figure 1]; a ferromagnetic mobile mass [14/16]; a stator [20] comprising at least one electrically controlled wire coil [22] that is fixed with respect to the mobile mass [14/16]; at least two ferromagnetic poles [14 and 30] that are fixed with respect to the mobile mass [14/16] on either side of the mobile mass [figure 1]; and at least one permanent magnet [12a] that attracts the mobile mass in order to achieve the two stable positions; wherein the mobile mass [12a] defines, with the ferromagnetic poles [1a and 1b], at least two variable air gaps [not labeled; air gap in figure 1 between the mobile mass and pole 14 when in this stable position and another airgap between the mobile mass and pole 30 when in the other stable configuration] during the movement of the mobile mass; the pulsed electrical control is of the pulsed type with no change in polarity to generate a magnetic flux in a single direction in the coil; and the mobile mass, the at least one coil, the ferromagnetic poles and the at least one magnet constitute a magnetic circuit, in which the magnetic flux of the permanent magnet opposes the magnetic flux generated by the at least one coil regardless of the position of the mobile mass [paragraphs 0032].
Claim 9, Thode et al discloses the actuator of claim 1, further comprising an electronic circuit configured to control a duration of the electrical pulse as a function of feedback from a position sensor [24/34, paragraphs 0032-0033].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson [US 2013/0328649] in view of Thode et al. [2017/0256348].
Claim 9, Robertson discloses the actuator of claim 1, with the exception of comprising an electronic circuit configured to control a duration of the electrical pulse as a function of feedback from a position sensor.
Thode et al. teaches a bistable electromagnetic actuator wherein the actuator utilizes feedback from a position sensor [34] as part of an electronic circuit configured to control a duration of the electrical pulse [paragraph 0032].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the position sensor of Thode et al. in the actuator of Robertson in order to know the location of the mobile mass and prevent hard impacts between the mobile mass and the end plates by removing the current from the coil prior to the mobile mass reaching either first or second stable position.
Claim 11, Robertson as modified discloses the actuator of claim 9, wherein Thode et al. teaches that the feedback is provided from a magnetosensitive sensor [34] detecting an intensity or a direction of a magnetic field emitted by the at least one permanent magnet [paragraph 0032].

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson [US 2013/0328649] in view of Brooks [US 2006/0061442].
Claim 8, Robertson discloses the actuator of claim 1, with the exception of an electronic circuit configured to control a duration of the electrical pulse from a table that is a function of an ambient temperature.
Brooks teaches that is it common to use a sensor, such as a voltage sensor, a current sensor, a temperature sensor or another kind of a sensor or sensor arrangement can be used to provide an input to the actuator that causes it to move a switch to a desired position [paragraph 0005].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a current sensor as disclosed by Brooks in the actuator of Robertson in order to adjust the amount of current and/or duration of the current required to drive the mobile mass based on the ambient temperature (as is known in the art as taught by Brooks paragraph 0005), as the ambient temperature changes the magnetic properties of the coil and permanent magnet to ensure the mobile mass moves fully between the first and second stable positions. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thode et al. [2017/0256348] in view of Brooks [US 2006/0061442].
Claim 8, Thode et al. discloses the actuator of claim 1, with the exception of an electronic circuit configured to control a duration of the electrical pulse from a table that is a function of an ambient temperature.
Brooks teaches that is it common to use a sensor, such as a voltage sensor, a current sensor, a temperature sensor or another kind of a sensor or sensor arrangement can be used to provide an input to the actuator that causes it to move a switch to a desired position [paragraph 0005].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a current sensor as disclosed by Brooks in the actuator of Thode et al. in order to adjust the amount of current and/or duration of the current required to drive the mobile mass based on the ambient temperature (as is known in the art as taught by Brooks paragraph 0005), as the ambient temperature changes the magnetic properties of the coil and permanent magnet to ensure the mobile mass moves fully between the first and second stable positions. 
Claim 10, Thode et al. discloses the actuator of claim 1, with the exception of wherein the feedback relates to a back electromotive force measured by a secondary coil or from a current level flowing through the at least one electrically controlled wire coil.
Brooks teaches that is it common to use a sensor, such as a voltage sensor, a current sensor, a temperature sensor or another kind of a sensor or sensor arrangement can be used to provide an input to the actuator that causes it to move a switch to a desired position [paragraph 0005].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a current sensor as disclosed by Brooks in the actuator of Thode et al. in order to adjust the amount of current and/or duration of the current required to drive the mobile mass based on a current sensor (as is known in the art as taught by Brooks paragraph 0005), in order to ensure the mobile mass moves fully between the first and second stable positions since simple substitution of one known element for another [in this case the type of sensor], producing a predictable result, renders the claim obvious.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837